Citation Nr: 1028216	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In February 2008 the Veteran testified at a videoconference Board 
hearing before the undersigned.  A transcript of that proceeding 
is of record.  

The case was previously before the Board in June 2008 and July 
2009, on which occasions it was remanded for additional 
development.  


FINDING OF FACT

Clear and convincing evidence demonstrates that the Veteran's 
bilateral pes planus pre-dated his entry into active service, and 
did not undergo an increase in severity beyond natural 
progression during that service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A.§§ 1110, 1153, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated January 2006, July 2008 and 
September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

During the hearing, the need to submit additional evidence was 
discussed, as well as the specific type of evidence that would be 
helpful in substantiating the claim.  Such actions supplement the 
VCAA and comply with 38 C.F.R. § 3.103 (2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Additionally, the 
examinations provided and medical opinions obtained are adequate 
for rating purposes as the examinations were performed based upon 
a review of the pertinent medical evidence and complaints of the 
Veteran and the opinions provided include well-reasoned 
rationale.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

This case involves a remand for additional development.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As discussed in more detail below, 
the Veteran was afforded an examination consistent with the 
remand instructions, and an opinion was obtained that addresses 
the matters of whether a disability predated service, and whether 
it was aggravated by service.  These actions substantially comply 
with the Board's remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2009) ("substantial compliance" rather than 
"strict compliance" is required under Stegall) (citing Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999)).

The Veteran has claimed entitlement to service connection for 
bilateral pes planus.  He has stated that this condition pre-
existed his time in service and was aggravated during service.  

Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic disorder during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

The Veteran's service treatment records reveal that, when he was 
examined for service entrance in September 1965, the examiner 
found no abnormalities of the feet. 

A veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service.  Clear 
and unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(July 15, 2003).  

Here, as no defect, infirmity or disorder of the feet was noted 
at entry, the presumption of soundness attaches.  

The Veteran has submitted numerous statements from relatives and 
other individuals who have known him, as well as from himself, 
indicating that he had flat feet for as long as they could 
remember, and certainly prior to service.  During the Veteran's 
February 2008 hearing, the Veteran stated that his bilateral pes 
planus was a congenital condition that had been with him since 
birth.  

In support of his statements, the Veteran submitted a report from 
one of his private physicians dated in September 2005 affirming 
that the Veteran's pes planus was a congenital condition.  
Moreover, on VA examination in October 2009, after reviewing the 
entirety of the claims file, the VA examiner concluded that the 
Veteran's flat foot condition was likely present since childhood.  

Here, although no foot disability was noted at entry, the medical 
and lay evidence are in agreement that the Veteran's pes planus 
is a congenital condition, and that he in fact had the condition 
prior to service.  The Board further finds that, as it is 
undisputed, this evidence meets the test of clear and convincing 
evidence regarding whether the disability predated service.  

Turning to the second prong necessary for rebuttal of the 
presumption of soundness, whether clear and convincing evidence 
demonstrates that the pre-existing condition was not aggravated, 
the law provides that a pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity during 
service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
The determination of whether a preexisting disability was 
aggravated by service is a question of fact.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability during 
service and then whether such worsening constitutes an increase 
in disability or was the result of natural progression of the 
injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation unless 
the underlying condition (as contrasted to the symptoms) has 
worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 
(Fed. Cir. 2002).

In this case, service treatment records do not reveal any 
diagnosis of or treatment for flat feet or any other foot 
disorder during service.  When the Veteran was examined for 
separation from service in August 1967, the examiner noted that 
his feet were normal.  He was assigned a PULHES value of 1 for 
the lower extremities.  PULHES is the six categories into which a 
physical profile is divided.  The P stands for physical capacity 
or stamina; the U for upper extremities; the L for lower 
extremities; the H for hearing and ear; the E for eyes; and the S 
stands for psychiatric.  Then, as now, the number 1 indicated 
that an individual possessed a high level of medical fitness and, 
consequently, was medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran also submitted a signed statement at separation that 
he had no history of foot trouble.  

After service, there is no record of complaint or treatment for 
many years.  Private treatment records from 1991 to 2005 do 
indicate treatment for pes planus.  In addition, VA treatment 
records indicate that the Veteran was seen for pes planus in 2000 
and 2001.  The Veteran was also afforded a VA examination in July 
1992, which demonstrated that the Veteran had pes planus at that 
time.  The examiner did not opine on etiology and did not 
indicate any in-service symptomatology.  

During the Veteran's February 2008 hearing, the Veteran stated 
that he had problems with his feet during drills and that he was 
told to go back to his bunk and put his feet up on two occasions.  
He also stated that his feet were consistently painful until and 
after his discharge from service.  

The Veteran also submitted a report from one of his private 
physician, W.S., dated in September 2005, indicating that the 
Veteran experienced significant and continued exacerbations of 
pain as a direct result of the activity required of him in 
service.  However, significantly, W.S. based his conclusion 
specifically on the Veteran's account of experiencing symptoms 
during service.  He stated that the Veteran "noted to me on 
several occasions that his service time aggravated this 
condition."  However, this account differs markedly from the 
Veteran's signed statement at discharge that he had no history of 
foot problems.  

In weighing the conflicting evidence provided by the Veteran at 
various times, the point in time in which the evidence was 
created is important because a recounting of an event which is 
closer to the time that event occurred is naturally less likely 
to be diluted by the shortcomings of human memory.  Thus, the 
contemporaneousness of the report of medical history at 
separation is significant.  Furthermore, because the Veteran was 
seeking medical evaluation only, it seems likely that he would 
report events carefully and accurately.  In contrast, when the 
Veteran more recently presented his account, he was seeking VA 
benefits rather than simply medical treatment.  The Board is of 
course cognizant of possible self-interest which any veteran has 
in promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his or 
her own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an opinion.  
See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  There is no doubt that the Veteran is 
competent to relate his symptoms during service.  Thus, his 
competency is not at issue.  Rather, it is his credibility which 
the Board finds is lacking.  Simply put, the Veteran's 
affirmative statement at discharge that he had no history of foot 
trouble is more convincing than the Veteran's later statements 
made in support of a claim for monetary benefits.

As the Board finds the Veteran's statements regarding 
experiencing foot symptomatology during service to be lacking in 
credibility, the September 2005 opinion based explicitly on that 
account is equally lacking in probative weight.  

During the October 2009 examination the Veteran reported that in 
1965, while he was in basic training, his feet swelled twice.  He 
related being told to elevate his feet and stated that he was 
instructed not to perform certain activities.  He also stated 
that in 1966, while at Amarillo Air Force Base, he was exempt 
from marching back and forth to school because of his feet.  He 
denied any history of overt trauma to his feet and denied any 
foot surgery.  In his report the examiner indicated that no 
service treatment records were found for any onset during active 
service nor any incident or treatment for the claimed foot 
disorder.  After reviewing the entirety of the claims file the 
examiner stated that the Veteran's foot disorder could not have 
increased during service.  She based her conclusion on the lack 
of evidence of foot complaints or treatment during the entirety 
of the Veteran's active service.  

In sum, the service treatment records show affirmatively that 
there was no worsening in the condition of the Veteran's feet 
during service.  His statements to the contrary are not credible.  
Moreover, the VA examination report from October 2009 indicates 
that while the Veteran likely experienced intermittent symptoms 
during active service his pes planus was not aggravated by active 
service.  The report submitted by that examiner indicates a full 
review of the Veteran's claims file, including all service and 
post-service records.  The opinion is based on well-reasoned 
medical conclusions that are supported by objective evidence in 
the record.  By contrast, the September 2005 private treatment 
record does not indicate a review of the claims file and appears 
to rely solely on the Veteran's reported history, which the Board 
has determined is not credible.  In light of the lack of 
complaint or treatment during service, the normal clinical 
findings at discharge, the Veteran's signed statement disavowing 
any history of foot trouble at discharge, and the extended period 
after service without evidence of complaint or treatment for foot 
problems, the Board concludes that evidence clearly and 
convincingly demonstrates that the Veteran's pre-existing foot 
disability was not aggravated by his service.  

As the Board has determined by clear and convincing evidence that 
the disability existed prior to service and was not aggravated 
during service, the presumption of soundness is rebutted.  As 
there is no injury or disease in service regarding the feet, 
service connection for pes planus is not in order.  


ORDER

Entitlement to service connection for pes planus is denied. 



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


